In re Haynes, Derrick K.; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “H”, No. 366-924; to the Court of Appeal, Fourth Circuit, No. 97KW-2942.
Writ granted in part; otherwise denied. The case is remanded to the district court for correction of relator’s indeterminate and illegally lenient sentence, with resentencing in open court if necessary, in compliance with State v. Harris, 93-1098 (La.1/5/96), 665 So.2d 1164. In all other respects, the application is denied.
JOHNSON, J., not on panel.